NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10276

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00287-GEB

 v.
                                                MEMORANDUM*
DEMETRI DEARTH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Demetri Dearth appeals from the district court’s judgment and challenges

the 12-month sentence imposed following her guilty-plea conviction for making

false statements and mail fraud, in violation of 18 U.S.C. §§ 1001 and 1341. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dearth contends that the sentence is substantively unreasonable in light of

the nature of the offense, her largely law-abiding life, her difficult childhood, her

performance on pretrial release, and her role as a caregiver to her mother and

spouse. The district court did not abuse its discretion. See Gall v. United States,

552 U.S. 38, 51 (2007). Dearth’s sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including the

number of crimes Dearth committed, the risk Dearth created to public safety, and

the need to achieve deterrence. See Gall, 552 U.S. at 51. The record does not

support Dearth’s contention that the district court failed to consider her caretaking

role. Moreover, the court adequately explained the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    18-10276